FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CAROLYN R. SANFORD,                              No. 11-16427

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00447-RS

  v.
                                                 MEMORANDUM *
LANDMARK PROTECTION, INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Carolyn R. Sanford appeals pro se from the district court’s summary

judgment in her employment action alleging retaliation and discrimination in

violation of Title VII, the Age Discrimination in Employment Act (“ADEA”), and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Americans with Disability Act (“ADA”), as well as state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v. County of

Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Sanford’s

retaliation claim because the court correctly concluded that Sanford’s signing of a

blank form did not constitute an adverse employment action, and because Sanford

failed to raise a genuine dispute of material fact as to whether Landmark

Protection’s legitimate, non-discriminatory reason for its adverse employment

actions, including the delay in Sanford’s vacation pay and her discharge, were

pretextual. See Vasquez, 349 F.3d at 646 (defining “adverse employment action”);

Stegall v. Citadel Broad. Co., 350 F.3d 1061, 1065-66, 1070 (9th Cir. 2004)

(listing elements of a retaliation claim and explaining that circumstantial evidence

of pretext must be specific and substantial, and that timing alone is insufficient to

establish pretext); see also Ray v. Henderson, 217 F.3d 1234, 1245 (9th Cir. 2000)

(discussing retaliatory harassment).

      The district court properly granted summary judgment on Sanford’s sex

discrimination claims because the use of her true name over the radio and sending

her to a wrong pick-up location did not constitute adverse employment actions, and

because Sanford failed to raise a genuine dispute of material fact as to whether


                                           2                                    11-16427
similarly situated individuals outside of her protected class were treated more

favorably, or whether Landmark Protection’s legitimate, nondiscriminatory reasons

for its adverse employment actions, including the discipline for the incident on

April 24, 2009, were pretextual. See Vasquez, 349 F.3d at 640-42 & n.5 (applying

McDonnell Douglas burden-shifting framework to discrimination claim under Title

VII, discussing “similarly situated” individuals requirement, and explaining that

circumstantial evidence of pretext must be specific and substantial); Chuang v.

Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1125-26 (9th Cir. 2000) (defining

“adverse employment action”); Guz v. Bechtel Nat’l, Inc., 8 P.3d 1089, 1113 (Cal.

2000) (McDonnell Douglas framework applies to state claims of discrimination

based on a theory of disparate treatment).

      The district court properly granted summary judgment on Sanford’s age

discrimination claims because Sanford failed to raise a genuine dispute of material

fact as to whether Landmark Protection’s legitimate, nondiscriminatory reasons for

its adverse employment actions, including the discipline for the incident on April

24, 2009 and her discharge, were pretextual. See Shelley v. Geren, 666 F.3d 599,

607 (9th Cir. 2012) (McDonnell Douglas framework applies to ADEA claims on

summary judgment); Guz, 8 P.3d at 1113.

      The district court properly granted summary judgment on Sanford’s


                                             3                                    11-16427
disability discrimination claims because Sanford failed to raise a genuine dispute

of material fact as to whether Landmark Protection discriminated against her

because of her alleged disability. See Nunes v. Wal-Mart Stores, Inc., 164 F.3d

1243, 1246 (9th Cir. 1999) (elements of prima facie case of disability

discrimination under the ADA); Faust v. Cal. Portland Cement Co., 58 Cal. Rptr.

3d 729, 745 (Ct. App. 2007) (same elements under California’s Fair Employment

and Housing Act).

      The district court properly granted summary judgment on Sanford’s

intentional infliction of emotional distress claim because it correctly concluded that

the alleged conduct was not “extreme and outrageous.” Hughes v. Pair, 209 P.3d

963, 976 (Cal. 2009) (citation and internal quotation marks omitted).

      The district court properly granted summary judgment on Sanford’s deceit

claim because Sanford failed to raise a genuine dispute of material fact as to

whether Landmark Protction made false statements. See Cal. Civ. Code § 1710

(defining “deceit”); Lazar v. Superior Court, 909 P.2d 981, 984-85 (Cal. 1996)

(elements of fraud); Manderville v. PCG & S Grp., Inc., 55 Cal. Rptr. 3d 59, 68

(Ct. App. 2007) (elements of intentional misrepresentation).




                                          4                                      11-16427
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         5                                   11-16427